MEMORANDUM **
Luis Viramontes Banuelos, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“IJ”) decision denying his application for cancellation of removal and voluntary departure. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s denial of voluntary departure, see Gomez-Lopez v. Ashcroft, 393 F.3d 882, 883-84 (9th Cir.2005), and Viramontes Banuelos does not raise a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[Tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
We do not consider the agency’s denial of cancellation of removal because the brief filed on December 6, 2005 fails to challenge that determination.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.